Citation Nr: 0411287	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  99-08 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUE

Entitlement to special monthly pension by reason of being in need 
of aid and attendance.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from January 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied entitlement to special monthly 
pension by reason of being in need of aid and attendance.  

The Board remanded the case to the RO in August 2000 for further 
development and adjudicative action.  

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify you if further action 
is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the Veteran 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  A review of the file reveals that the veteran 
has not been provided such notification pursuant to the VCAA.  
Therefore, a remand is required.  



Furthermore, in the August 2000 remand, the Board directed the RO 
to schedule the veteran for oncological, psychiatric, cardiology, 
and aid and attendance examinations as to whether the veteran 
required the aid and attendance of another individual to perform 
his activities of daily living on a regular basis.  However, the 
RO did not accomplish this directive fully.  

In fact, the veteran was only provided with a VA aid and 
attendance examination in February 2002.  Therefore, appropriate 
corrective action must be accomplished.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, this appeal is REMANDED to the VBA AMC for the 
following development:  

1.  The veteran is advised that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  


Such notice should specifically apprise the veteran of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC must review the directives in the August 2000 
remand; to wit, arrange for VA special oncological, psychiatric, 
and cardiology examinations of the veteran for the purpose of 
ascertaining whether his disabilities have rendered him unable to 
perform self-care on a regular basis thereby requiring the aid and 
attendance of another individual.  

The examiners must address the question as to whether the veteran 
has been rendered unable to perform daily self-care thereby 
requiring the aid and attendance of another individual on a 
regular basis.  

The examiners should, when appropriate, address the pertinent 
criteria (38 C.F.R. § 3.352) when rendering their opinions.  Any 
opinions expressed by the examiners must be accomplished by a 
complete rationale.

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  



In particular, the VBA AMC should review the requested examination 
report(s) and required medical opinions to ensure that they are 
responsive to and in complete compliance with the directives of 
this remand and if they are not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

7.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claim of entitlement to special monthly pension by reason of 
being in need of aid and attendance.  

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for special monthly 
pension by reason of being in need for aid and attendance, and may 
result in a denial.  38 C.F.R. § 3.655 (2003).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  



